DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2015-0053028.
	There is disclosed in the Korean reference a juice extractor comprising a cutting part for cutting a material for juice extraction by rotation within a hopper 100 located above a screw 400 that compresses the material, wherein the cutting part comprises: a chopping blade 210 extending upwards in a spiral form from a center of rotation; and a slicing blade 220 extending horizontally on a lower end surface of the hopper.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 9, 11, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/226008 (Kim) in view of KR 10-2015-0053028.
	There is disclosed in Kim a juice extractor comprising: comprising a hopper 10a, a chopping blade 33a located within the hopper and a slicing blade 31a extending horizontally on a lower end surface of the hopper; a juice extractor drum 200a coupled to the hopper; a screw 300a within the extractor drum; outlets provided in a lower end surface of the hopper for moving material to the extracting drum, the lower end surface having an incline in a radial direction towards the outlet (fig. 7); a circular ring 34a at a lower surface of the cutting part, the ring being coupled to and end surface of the hopper; a release prevention part 65a for preventing the coupling between the hopper and the drum from being released; a bushing part (fig. 7) formed on a connecting hole formed at a center of the lower end of surface of the hopper; and a driving force transmission part 330a comprising a coupling part that is inserted into a hole formed inside the bushing part an a shaft hole where an upper rotation shaft of the screw may be inserted and coupled to the cutting part.
	As discussed in the rejection above, the Korean reference discloses the use of a cutting part which is formed of a chopping blade 210 which extends upwards in a spiral form from a center of rotation, and a slicing blade 220.
	It would have been obvious to one skilled in the art to substitute the chopping blade arrangement of Kim with the chopping blade arrangement taught in KR 10-2015-0053028, in order to produce a varied chopping pattern for cutting a material for juice extraction.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/226008 (Kim) in view of KR 10-2015-0053028 as applied to claims above, and further in view of Raude et al.
	Raude discloses that it is known in the art to provide a packing ring (gasket) along an outer edge of a lower end of a hopper (col. 0065), the gasket providing a seal between the hopper and a juice extracting drum.
	It would have been obvious to one skilled in the art to provide the apparatus of Kim, as modified by KR 10-2015-0053028, with the packing ring disclosed in Raude, in order to prevent leakage of juice between the hopper and drum.
Allowable Subject Matter
Claims 5, 6, 8, 10 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Koscak (DE 10 2018 212 162) and Sun (WO 2019/153713) are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761